Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED OFFICE ACTION


1.	Applicant’s election of claims 1-9 ,21-23 pertains to Species I for  continuing prosecution without traverse in the communication with the Office on 07/01/2022 is acknowledged.

                                             Claim Rejections - 35 USC § 101
2.	The following is a quotation from 35 U.S.C. 101 
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

3.	Claims 1-9 ,21-23are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
 The Guidelines published in the Federal Register notices titled 2014 Interim Guidance on Patent Subject Matter Eligibility (79 FR 74618), July 2015 Update on Subject Matter Eligibility (80 FR 45429) and May 2016 Subject Matter Eligibility Update (FR 27381), and  2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) follow the framework applied in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566 US (2012) (Mayo) which articulates the following test to evaluate subject matter eligibility:
(1) Are the claims directed to a process, machine, manufacture or composition of matter: 
(2a) Are the claims directed to a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions); and 
(2b): Do the claims recite additional elements that amount to significantly more than the judicial exception?
The only change from the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) compared with May 2016 Subject Matter Eligibility Update (FR 27381), is step (2a) that have prong one and prong two analysis instead of just one step analysis.
With regard to (1), claim 1 recites A method for predicting a docked position of a target ligand in a binding site of a biomolecule, the method comprising:
receiving a template ligand-biomolecule structure, the template ligand-biomolecule structure comprising a template ligand docked in the binding site of the biomolecule;
comparing a pharmacophore model of the template ligand to a pharmacophore model of the target ligand;
overlapping the pharmacophore model of the target ligand with the pharmacophore model of the template ligand while the template ligand is in the binding site of the biomolecule; and
predicting the docked position of the target ligand in the binding site of the biomolecule based on a position of the pharmacophore model of the target ligand when overlapped with the
pharmacophore model of the template ligand.
Although Applicant claimed a method a thorough analysis of claim 1 is directed to a method of executing an abstract computer algorithm that programs one or more processors of at least one information processing to perform target ligands for bonding to a biomolecular target that can be useful for treating diseases or for  engineering industrial  biomolecular applications therefore it still fall into the category of an abstract idea and therefore not eligible for a Patent under section 101 of the Patent laws. 
Note that abstract ideas, physical phenomena, and laws of nature are not eligible for patenting. (MPEP 2106) 
With regard to (2a), the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG ) prong one  provide the grouping of abstract ideas that includes mathematical relationships , formulas or equations and mathematical calculations and therefore  the instant claims include limitations directed to the abstract idea of computer  to   manipulate and predict biomedical binding site 
Said determination by the recited computer processor are mathematical constructs and thus are said to be a judicial exception.  
The rationale pertaining to the instant claims can be said to be similar to the types identified in the Federal Register citing Smartgene, Inc. v. Advanced Biological Labs., 555 Fed. Appx. 950 9Fed. Cir. 2014), Digitech Image Tech., LLC v. Electronics for Imaging, Inc., 758 F.3d 1344 (Fed Cir 2014)  The courts in Smartgene identified claims that were “methods of receiving information and using rules to identify options” and made clear that merely combining data by reciting steps of organizing information through mathematical relationships is not patent eligible.  Whether or not the claim includes simple or complicated algorithmic or mathematical manipulations is not relevant to the fact that reciting said abstract steps without reciting additional elements that would provide "significantly more" in claim is not sufficient.  The nature of the invention in Smartgene included selecting treatment options for a patient.  It was concluded that Claim 1 in Smartgene does no more than employ a computing device with basic functionality for comparing stored and input data and rules, to do what doctors routinely practice and thus the courts concluded that these are similar to mental steps performed by or with a computer and are ineligible.  
In a similar fashion, the court in Digitech re-iterated that determining whether or not a process recites an abstract idea, the claim must be examined as a whole and that an invention is not simply ineligible because it relies upon a law of nature of an abstract idea.  However, Digitech further states that “claims reciting an abstract idea must include additional inventive features such that the claim scope does not solely capture the abstract idea (taken from Alice Corp., 573 US slip op. at 6)” and that the “claim reciting an abstract idea does not become eligible merely by adding the words ‘apply it’ (taken from Bancorp Servs., LLC v. Sun Life Assurance Co. of Can (US), 687 F.3d 1266, 1276 (Fed Cir. 2012)”. 
 The claims in Digitech were drawn to taking existing information, i.e. measured chromatic stimuli, spatial stimuli, and device response characteristic function information, and organizing it into a new form.  Thus the claims in Digitech were said to recite ineligible abstract process of gathering and combining data.  The process employed a mathematical algorithm that manipulated information to generate additional information, as is also done in the instant claims of the pre Each of the recited dependent claims, in addition to the recited judicial exceptions, include data gathering steps sent Application. 
With regard to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) step 2(a) prong two the details provide limitations that are indicative of integration into a practical Application.
Improvement to the functioning of a computer, or to other technology or technical field (MPEP 2106.05(a) 
 Applying or using a judicial exception to effect a particular to effect a particular treatment or prophylaxis for a particular disease or medical condition
Applying the judicial exception with or by use of a particular machine –(MPEP.05(b) 
  Effecting a transformation or reduction of a particular article to a different state or thing
 Applying or using the judicial exception in other Meaningful way beyond generally linking the use of an abstract idea to a particular technological environment, such as the claim as a whole is more than a drafting effort to monopolize the exception.
The Guidance in prong two further set forth limitations that were found not to be enough to qualify as “significantly more” when recited in a claim with a judicial exception include:
• Adding words to “apply it” (or an equivalent) with the judicial exception or mere instructions to implement abstract ideas on a computer 
• Adding insignificant extra-solution activity to the judicial exception,
• Generally linking the use of the judicial exception to a particular technological environment or field of use. (MPEP 2106.05(h)  
With respect to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG) step 2(a) prong two the instant case do not include those additional elements that are
sufficient to amount to significantly more than the judicial exception.  
Each of the recited dependent claims 2-9, 21-23 in addition to the recited judicial exceptions, include data gathering steps and data comparison , data simulation , data alteration to find biomolecule to treat diseases or industrial biomolecule Application  and therefore the claims are ineligible

Claim Rejections - 35 USC § 102

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status

5. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102(a)(1)(after AIA ) and 35 U.S.C. 102(a)(2)(after AIA )  that form the basis for the rejections under this section made in this office action.
NOVELTY; PRIOR ART.—A person shall be entitled to a patent unless—
(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention; or
(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6. 	Claim 1-4,21-23  are rejected under 35 U.S.C. 102(a)(1)  (after AIA ) as being anticipated  by Hammond et al. PCT WO 2006/081658) thereafter Hammond 658.( of record  document #4 
In Applicant IDS Filed on 08/12/2020)
	With regard to claim 1, Hammond 658 discloses a  method for predicting a docked position of a target ligand in a binding site of a biomolecule, (page2 , para [0003] the method comprising:
receiving a template ligand-biomolecule structure, the template ligand-biomolecule structure comprising a template ligand docked in the binding site of the biomolecule;
comparing a pharmacophore model of the template ligand to a pharmacophore model of the target ligand;(page 62,para 2)
overlapping the pharmacophore model of the target ligand with the pharmacophore model of the template ligand while the template ligand is in the binding site of the biomolecule; ( page 30 ,para [0002[ and
predicting the docked position of the target ligand in the binding site of the biomolecule based on a position of the pharmacophore model of the target ligand when overlapped with the pharmacophore model of the template ligand.( Page 31, para [0003])( Hammond Method used Sex Hormone-binding globulin (SDBG) ligands)
With regard to claim 2, 3, 4, Hammond 658 discloses a  method for predicting a docked position of a target ligand in a binding site of a biomolecule, further comprising selecting the target ligand from a plurality of ligand candidates, each of the ligand candidates being different from the template ligand, and wherein selecting the target ligand comprises comparing the pharmacophore model of the template ligand to a pharmacophore model of each respective one of the plurality of ligand candidates.(page 30, para 2)
Or, further comprising receiving a plurality of template ligand-biomolecule structures, each template ligand-biomolecule structure having a different template ligand docked in the
binding site of the biomolecule, and generating the pharmacophore model of the template ligand by combining information from each of the template ligands from the plurality of template ligand-biomolecule structures.(Page 31,para 3, Fig 9b. page 66, para 2-3) 
Or, wherein the target ligand has more than one structural conformation in its unbound state, and the docked position of the target ligand in the binding site of the biomolecule is predicted by enumerating a set of potential target ligand conformations and overlapping a respective pharmacophore model of the target ligand for each of the potential target ligand conformations with the pharmacophore model of the template ligand while the template ligand is in the binding site of the biomolecule.(Page 41 para 2)
With regard to claim 21,22,23 Hammond 658  discloses a method for predicting a docked position of a target ligand in a binding site of a biomolecule wherein  method  further comprising compiling a ranked list of target ligands that includes the target ligand based on the predicted dock position and synthesizing one or more target ligands from the ranked list.(page 12 table 13,) 
Or,  the method further comprising performing at least one assay of the one or more synthesized target ligands.(page 1, para 2)
Or, the method, further comprising identifying a clinical candidate from the ranked list of target ligands based on the at least one assay(page 12-18, table 13)

                                           Claim Rejections - 35 USC § 103

7. 	The following is a quotation of U.S.C. 103which forms the basis for all obviousness rejections set forth in this office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8. 	 Claims 5-9  rejected under 35 U.S.C. 103 as being unpatentable over Hammond et al. PCT WO 2006/081658) thereafter Hammond 658 in view of  Friesner et al. ( U.S. 2012/0252687) thereafter Friesner 687( of record document #3 in US Patent document section 
In Applicant IDS filed on 8/12/2020. )
With regard to claim 5, as set forth in the rejection of claim 4, Hammond 658 discloses all the invention of a  method for predicting a docked position of a target ligand in a binding site of a biomolecule (page 62 , para 1, table 9 ) except  for the specific wherein the method  comprises ignoring at least one clash between the target ligand conformation’s atomic coordinates and the biomolecule’s atomic coordinates.
Friesner 687, however discloses a method a  method for predicting a docked position of a target ligand in a binding site of a biomolecule ( the abstract, Fig 1-Fig 3 ,para [0019]It would have been obvious to one of ordinary skill in the art the time the invention was made to incorporate this feature -, as taught by - Friesner 687 into the Hammond 658 method and come up with the invention of claim 5 
The rationale is as the following:
A person skilled in the art at the invention was made would have been motivated to select high quality ligand binding model as taught by Friesner 687 (para [0019})
With regard to claim 6, the combined Hammond 658 + Friesner 687 disclosures   discloses  a method wherein the method further comprising, for each target ligand conformation, modifying atomic coordinates of the biomolecule to reduce clashes between the docked target ligand conformation’s atomic coordinates and the biomolecule’s atomic coordinates,( Friesner 687 para 19) thereby creating an altered ligand-biomolecule structure comprising the docked target ligand and an altered biomolecule. (Hammond 658 page 40. Para 2, entries 283-338)
With regard to claim 7, the combined Hammond 658 + Friesner 687 disclosures   discloses  a method wherein the method further comprising, predicting a re-docked position of each target ligand conformation by predicting each target ligand conformation’s position in the binding site of the altered biomolecule; and
for each target ligand conformation, modifying atomic coordinates of the altered biomolecule to reduce clashes between the atomic coordinates of the target ligand conformation’s re-docked position and the atomic coordinates of the altered biomolecule, thereby creating a re-altered ligand-biomolecule structure comprising a re-docked target ligand and a re-altered biomolecule.( Friesner 687, para [0019],[0020,[0021]).
With regard to claim 8, the combined Hammond 658 + Friesner 687 disclosures   discloses  a method wherein the method  further comprising ranking each altered and re- altered ligand-biomolecule structure using a scoring function.(  Hammond 658 page 30 para 2, page 67, para 1)
With regard to claim 9, the combined Hammond 658 + Friesner 687 disclosures   discloses  a method further comprising identifying a subset of high- ranking target ligands corresponding to target ligands having a threshold value for an empirical activity.
(Hammond 658, page 67 para 1, fig 7)

9	When responding to the office action, Applicants are advised to provide the examiner with the line numbers and the page numbers in the application and/or references cited to assist
the examiner to locate the appropriate paragraphs.
10.	A shortened statutory period for response to this action is set to expire 3 (three)
months and 0 (zero) day from the day of this letter. Failure to respond within the period
for response will cause the application to be abandoned (see M.P.E.P. 710.02(b)).





                                                     CONCLUSION

11.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thinh T Nguyen whose telephone number is 571-272-1790.  The examiner can normally be reached on 9.30 AM to 6.30 PM US Eastern Time . If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Toledo Fernando can be reached at  571-272-1867.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval [PAIR] system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
After July 31 2022 , the {PAIR) System is replaced by the Patent Center. Should you have questions on access to the Patent Center , contact the Electronic Business Center (EBC) at
866-217-9197 (toll-free).
                                                               
                                                                    /THINH T NGUYEN/                                                                    Primary Examiner, Art Unit 2897